UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: May 13, 2010 BRAVO RESOURCE PARTNERS LTD. (Exact Name of Issuer in its charter) Yukon, British Columbia 0-30770 04-3779327 (State of incorporation) Commission File No. (IRS Employer Identification No.) 4155 East Jewell Avenue, Suite 500 Denver, Colorado 80222 (Address of Principal Executive Office) Zip Code Registrant's telephone number, including Area Code: (303) 475-5691 Item 5.02 Departure of Director. Bravo Resource Partners Ltd. (Pinksheets BRPNF) (the "Company") announces that Ernest Staggs has resigned as CEO and Director of the company effective immediately.Mr. Staggs has been a director of the company since March 2002 and CEO since May 2008.The Company wishes to thank him for his contribution to the Company’s development The Company has also designated its Principal Place of Business to be the following address: 5arkway, Suite 350 Greenwood Village, CO80111 Telephone Number:303-475-5691 Fax:866-235-1731 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 13, 2010. BRAVO RESOURCE PARTNERS, LTD. By: /s/ Tyrone R. Carter Tyrone R. Carter Director
